Case 8:19-cv-01640-KK Document 24 Filed 05/27/20 Page 1 of 1 Page ID #:2218




1
2
3                                      JS-6
4
5
6
                            UNITED STATES DISTRICT COURT
7
                        CENTRAL DISTRICT OF CALIFORNIA
8
9
10   ALFREDO R.,                                 Case No. SACV 19-1640-KK
11                              Plaintiff,
12                         v.                    JUDGMENT
13    ANDREW SAUL, Commissioner of
      Social Security,
14
                                Defendant(s).
15
16
17         Pursuant to the Order Dismissing Action Without Prejudice, IT IS HEREBY
18   ADJUDGED that this action is dismissed without prejudice.
19
20   Dated: May 27, 2020
21
                                             HONORABLE KENLY KIYA KATO
22                                           United States Magistrate Judge
23
24
25
26
27
28
